Title: From James Madison to William Eaton, 20 May 1801
From: Madison, James
To: Eaton, William


SirDepartment of State: Washington, 20 May 1801.
Your letters of 2 & 18 Septr. 6 Octr. 1. 9. 10. 15. 16. 13. 25, 19, & 21 Novr. and 8th. Decr. have been received since the date of Mr. Lincoln’s letter by the Grand Turk, which sailed from New York in March last, with the third cargo of Regalia for Tunis.
The proofs, which have been given by the Bashaw of Tripoli, of hostile designs against the United States, have, as you will learn from Commodore Dale, determined the President to send into the Mediterranean a squadron of three Frigates and a sloop of war, under the command of that officer. Should war have been declared or hostilities commenced, this force will be immediately employed in the defence and protection of our commerce against the piracies of that regency. It is hoped that the contagion will not have spread either to Tunis or Algiers; but should one or both of them have followed the perfidious example, their corsairs will be equally repelled and punished.
The policy of exhibiting a naval force on the coast of Barbary has long been urged by yourself and the other Consuls. The present moment is peculiarly favourable for the experiment, not only as it is a provision against an immediate danger, but as we are now at peace and amity with all the rest of the world, and as the force employed would, if at home, be at nearly the same expense, with less advantage to our mariners. The President has therefore every reason to expect the utmost exertions of your prudence and address, in giving the measure an impression most advantageous to the character and interests of the United States. In effecting this object, the means must be left in a great degree to your knowledge of the local and other circumstances, which cannot be understood at this distance. You will of course take due pains to satisfy the Bey, that the United States are desirous of maintaining peace with all nations, who are willing to live in peace, that they have given abundant evidence of their disposition to cultivate the Friendship of the Barbary Regencies and of himself in particular, and that if the flag of the United States should be engaged in war with either of them, it will be a war of defence and necessity, not of choice or provocation. You will also give every friendly explanation and assurance, on this occasion, which may be requisite for the Consuls and Agents of other powers residing at Tunis.
You are authorized to inform the Bey of Tunis, that a vessel is now preparing to take in the cargo, which will complete the Regalia due to him, and that no time will be lost in getting her on her voyage. The jewells, to the amount of $40,000, have, as you know, been ordered to be prepared in London. On the 28th. Decr. last, Mr. King wrote: “I have concluded to take immediate measures to provide the Jewells enumerated in the list furnished by Mr. Eaton. Some of the articles can be soon prepared and sent: others, including the arms and almost all the jewelry will require a long time to be prepared.” If they are essential to the preservation of peace and the benefits of the Treaty with the Bey, they must be yielded to him. The demand is nevertheless deemed so extortionate, that the President expects from you every practicable exertion to get rid of it, or as much as circumstances will permit you to withhold. The articles, withdrawn from the present, may be preserved, to be applied on some future occasion, which may demand them.
It will be agreeable both to the humanity of the President and the policy of your situation, to render kind offices to the British and all others within your Consulate; but you cannot be permitted to accept an appointment from any other Government than the United States.
The Ship purchased by you, being foreign built, is excluded by a construction of our laws from having a mediterranean pass.
The President has taken into consideration your request of leave of absence, and thinks it might be too injurious to the affairs of the United States, especially during the present critical state of the Mediterranean. You will perhaps be the less anxious your self for such an indulgence, which seems to have been suggested by the collision of sentiments between Mr. OBrien and you, when you learn, that Mr. OBrien is to be replaced, at his own request by another Consul General. The return of the squadron will furnish a safe opportunity for transmitting your accounts to Government.
I conclude with enjoining on you the most cordial and respectful communications with Commodore Dale, and the ready assistance of him with all such useful information and other good offices as it may be in your power to render; and with offering you my sincere wishes for your success in all your measures for advancing the welfare of our country.
 

   
   RC (CSmH); letterbook copy (DNA: RG 59, IC, vol. 1); Tr (DNA: RG 233, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:302-306 [8C-A1]); partial Tr (DNA: RG 59, CD, Tunis, vol. 2). RC in Wagner’s hand; complimentary close and signature missing; docketed by Eaton. Top of first page marked, possibly by Eaton, “Extracts Mr Madison (Sec of State) to Eaton.” First paragraph and final four paragraphs of the RC are crossed through; these are omitted from the partial Tr. First three (of four) pages numbered 9–11. Tr headed: “Extract of a letter from the Secretary of State to William Eaton Esqr. Dated Washington May 20th 1801.” Partial Tr, in Eaton’s hand, headed: “A. / Extract of a letter from Mr. Madison to Mr. Eaton dated ’Washington 20. May 1801.[’]” Includes “B. / Extract of a letter from the same to the same, dated ’Virginia, Aug. 22d. 1802.[’]”



   
   Eaton’s letter of 2 Sept. 1800 was docketed as received 11 Nov.; his dispatch dated 26 Oct. 1800 arrived on 10 Mar. 1801. All the November letters reached Washington between 27 and 29 Apr. 1801. The 18 Sept. and 8 Dec. 1800 letters were not docketed with date received.



   
   Letter not found. On 28 Dec. King wrote Eaton that he had placed the order for the bey’s tribute and that some of the jewels would “require a long time before they can be made.” Actually, King in May 1800 had balked at the purchase and even when he wrote Eaton voiced the unrelinquished “hope that you will be able to get rid of a part, if not the whole of the present of Jewels” (King, Life and Correspondence of Rufus King, 3:355, 246).



   
   In 1800 Eaton had accepted a Tunisian minister’s offer to sell him a Danish vessel seized as a prize. The American consul justified this venture as a means of smoothing U.S.-Tunisian relations by diverting the bey’s attention from American shipping; it might also help to defray the operating costs of the American consulate (Eaton to secretary of state, 1 Nov. 1800, and postscript dated 10 Nov. [DNA: RG 59, CD, Tunis, vol. 1]). For the federal law defining vessels of the U.S., see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:55.



   
   For evidence of the tension between Eaton and O’Brien, based on Eaton’s belief that his colleague had improper ties with Jewish merchants in Algiers, see Eaton to O’Brien, 3 Oct. 1800, quoted in Eaton to William Loughton Smith, 13 Nov. 1800 (DNA: RG 59, CD, Tunis, vol. 1); Eaton to secretary of state, 28 Dec. 1800 (ibid.); and Eaton to [JM], 10 Apr. 1801.


